Citation Nr: 0708469	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  94-27 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for left leg varicose 
veins, claimed as secondary to the service-connected 
residuals of a gunshot wound, right thigh. 


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from August 1943 to June 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

This appeal was previously remanded for Veterans Claims and 
Assistance Act (VCAA) compliance in December 2003.  The 
required action having been completed, this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

By a March 2007 letter, the Board notified the veteran that 
his motion to have his appeal advanced on the docket had been 
granted. 38 U.S.C.A. 
§ 7107(a)(2)(B) (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

Left leg varicose veins are not related to the residuals of 
the service-connected residuals of the right thigh gunshot 
wound.


CONCLUSION OF LAW

Left leg varicose veins are not proximately due to or the 
result of service-connected residuals of the right thigh 
gunshot wound.  38 C.F.R. §§ 3.303, 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification after 
the initial unfavorable agency decision in March 1994.  The 
RO provided the veteran notices to his claim for secondary 
service connection in April 2001 and September 2003 letters, 
informing him that he could provide evidence or location of 
such and requested that he provide any evidence in his 
possession.  These letters notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

The Board notes that the veteran was not provided with 
specific notice of the evidence necessary to substantiate his 
secondary service connection claim.  However, the Board finds 
that the veteran has not been prejudiced by such as it is 
clear that he has actual knowledge of what is necessary to 
establish secondary service connection.  For example, he 
alleged with specificity at his September 2002 hearing that 
the left leg varicose veins were caused by putting undue 
pressure on the left leg because of the gunshot wound in the 
right thigh.  As the veteran has actual knowledge of the 
evidence necessary to substantiate the claims for secondary 
service connection, the failure to inform him of the evidence 
necessary to substantiate such claims is deemed harmless.  

Though the veteran was not provided with full notice per 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) prior to the 
initial unfavorable agency decision, any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).
 
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status;            (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but was not informed of the type of 
evidence necessary to establish an effective dates. As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present case, VA and records are associated with the 
claims file.  Additionally, there is a VA examination and a 
letter from a private physician of record.  The veteran does 
not claim that there are outstanding records.  Thus, it does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2006). However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2006). 

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006). 
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310 (2006).  This includes any increase in disability that 
is proximately due to or the result of a service-connected 
disease of injury.  Any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, should also be compensated. 
Allen v. Brown, 7 Vet. App. 439 (1995). 

Additionally, effective October 10, 2006, 38 C.F.R. 
§ 3.310(b) was amended to state that any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected. 
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  In the present appeal, there is 
no medical evidence nor has the veteran asserted that the 
severity of the left leg varicose veins has increased due to 
the service-connected injury, specifically the residuals of 
the gunshot wound in his right thigh; therefore, service 
connection based on the amended provisions of 38 C.F.R. 
§ 3.310(b) is not warranted. 

Initially, the Board notes that although the veteran served 
during a time of war, he does not allege that the left leg 
varicose veins are due to combat; therefore, 38 U.S.C.A. § 
1154(b), pertaining to proof of service incurrence or 
aggravation of a disease or injury in the case of a veteran 
who engaged in combat with the enemy, is not for application. 
Furthermore, there is no competent evidence of varicose veins 
during service, thus the Board will not discuss direct 
service connection.  Rather, the veteran specifically 
contends that the left leg varicose veins are related to the 
residuals of the gun shot wound in his right leg, which is 
service-connected.  

The veteran testified that due to the gunshot wound in his 
right thigh, he favored his left leg most of the time.  He 
reported wearing support hose and using a lotion for the 
varicose veins.  The veteran's spouse testified that the 
veteran has burning on his feet and is very uncomfortable in 
his legs.  The veteran also had a hearing June 1994 before 
the RO where he essentially made the same argument and 
offered similar testimony.  

VA treatment records dated from 1995 to 1996 show varicose 
veins.

At a September 1993 VA examination, the examiner noted that 
the veteran avoided his right leg due to a gunshot injury and 
therefore put weight on his left leg.  The examiner noted 
severe various veins bilaterally, both legs, with venous 
insufficiency.  

In an undated letter from Dr. G., noted that the veteran had 
left leg swelling and varicose veins, and that the veteran 
had a traumatic defect in the right thigh.  The physician 
stated that given the information above, it was clear that he 
underwent a long and difficult period of rehabilitation after 
the right leg injury during which an excessive amount of 
strain and reliance on the power of the left leg could have 
contributed to the current problems.  The physician stated 
that the progression on the left side to the current state 
happened despite proper care and attention on the veteran's 
part (the physician specifically mentioned proper usage of 
supportive hose and skin care).  Dr. G. opined that he could 
not exclude, within a degree of reasonable medical certainty, 
that these two entities (the right thigh gunshot wound and 
the left leg varicose veins), no matter how far apart in 
time, may have some association.  

At a June 2003 VA examination, the examiner noted that the 
veteran sustained a machine gun burst wound in France in 
World War II.  The veteran reported a history of varicose 
veins for many years, and stated that they developed as soon 
as he came out of the service because of his gunshot wound.  
Because he favored his right leg, the veteran reported 
developing varicose veins in the left leg.  He reported 
treatment with ankle lotion and stockings, and symptoms of 
burning, tiredness, stiffness, and swelling in the left leg. 
He also indicated that he gets edema of the left leg.  He 
stated that he could walk two to three blocks with the use of 
a cane, which he has been using for two years.  He stated 
that he sees a vascular surgeon on a regular basis for 
varicose veins.  

Upon examination, the examiner noted that the veteran used a 
cane in his right hand while walking and limped a little.  
Left leg examination showed small thin varicose veins over 
the dorsum of the foot and around the ankle.  There was a 
large varicose vein in the saphenous vein distribution on the 
medial aspect of the ankle.  There was statis dermatitis and 
hyperpigmentation of the skin and subcutaneous tissue from 
chronic inflammatory skin disease.  The varicose veins were 
mild.  The impression was mild to moderate varicose veins in 
the left leg, which were less likely related to the right 
thigh wound.   

In the present appeal, the preponderance of the evidence 
shows that that secondary service connection is not 
warranted.  The June 2003 VA examiner stated, after 
examination, that it is less likely that the left leg 
varicose veins are related to the gunshot wound in the right 
thigh.  As there is a conclusive medical opinion of record, 
the Board finds that service connection for the left leg 
varicose veins is not warranted.

The Board notes the opinion of Dr. G., who opined that he 
could not exclude within a degree of reasonable medical 
certainty that these two entities (the left leg varicose 
veins and the right thigh gunshot wound), no matter how far 
apart in time, may have some association.  However, the Board 
finds this opinion to be speculative as the physician did not 
come to a conclusion as to whether the varicose veins are 
related to the right thigh gunshot wound.  Both Federal 
regulation and case law preclude granting service connection 
predicated on a result of speculation or mere possibility.  
38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 
530, 531 (1991) (a medical treatise submitted by an appellant 
that only raises the possibility that there may be some 
relationship between sickle cell anemia and the veteran's 
fatal coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).  Therefore, as 
the June 2003 VA examiner's opinion conclusively states that 
it is less likely that the left leg varicose veins are 
related to the gunshot wound in the right thigh, and Dr. G. 
only offered a speculative as opposed to a conclusive 
opinion, the Board finds that the more probative evidence of 
record shows that the left leg varicose veins are unrelated 
to the gunshot wound in the right thigh.  

Finally, while the veteran has stated that he believes his 
left leg varicose veins are due to the service-connected 
residuals of a gunshot wound, the mere contentions of the 
veteran, no matter how well-meaning, cannot support a claim 
for service-connection without supporting medical evidence 
that would establish that the gunshot would cause or 
aggravate the left leg varicose veins.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA and private 
treatment records and reports, and the VA examination report, 
in light of the applicable law, and finds that equipoise is 
not shown and the benefit of the doubt rule does not apply. 
As the weight of evidence is against the veteran's claim for 
secondary service-connection, the Board is unable to grant 
the benefit sought and the claim is denied.  
 




ORDER

Service connection for left leg varicose veins, claimed as 
secondary to the service-connected residuals of a gunshot 
wound, right thigh, is denied. 




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


